MEMORANDUM OPINION
                                          No. 04-09-00715-CV

                                    IN THE MATTER OF X.E.S.

                      From the 289th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009-JUV-01961B
                             Honorable Carmen Kelsey, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 15, 2010

AFFIRMED

           This is an appeal from the trial court’s disposition in a juvenile matter, placing appellant

on probation outside his home. In a single issue on appeal appellant asserts the trial court abused

its discretion when it refused to place him in his grandmother’s home. We affirm.

           A trial court has broad discretion to determine a suitable disposition for a child who has

been adjudicated as having engaged in delinquent conduct. In re T.A.F., 977 S.W.2d 386, 387

(Tex. App.—San Antonio 1998, no pet.). “No disposition placing the child on probation outside

the child’s home may be made . . . unless the court . . . finds that the child, in the child’s home,

cannot be provided the quality of care and level of support and supervision that the child needs to

meet the conditions of the probation. TEX. FAM. CODE ANN. § 54.04(c) (Vernon Supp. 2009).
                                                                                    04-09-00715-CV


The Texas Family Code permits a trial court to place a child on probation outside his home if: (1)

it is in the child’s best interest to be placed outside the home; (2) reasonable efforts have been

taken to prevent or eliminate the need for the child’s removal from home; and (3) while in the

home, the child cannot receive the quality of care and level of support and supervision needed to

meet the conditions of probation. Id. § 54.04(i). Here, appellant asserts the record indicates that

placing him in his grandmother’s home was the more appropriate disposition.

       The record reveals that appellant has had frequent run-ins with Bexar County and Nueces

County juvenile authorities, including offenses for disorderly conduct, terroristic threats,

obstructing highway passage, and assault causing bodily injury. At the time of his adjudication

for assaulting a peace officer, appellant was fourteen years old and had been diagnosed with

bipolar disorder, ADHD, and Oppositional Defiant disorder.             Appellant’s sixty-year-old

grandmother works a night shift and has experience with adults and children who are aggressive

and have serious emotional problems. Appellant’s sixty-four-year old grandfather would be at

home with appellant during the evening while his grandmother worked.                   Appellant’s

grandmother believed she would be able to have appellant remain on his medication, she could

get him to the correct school program, and she would work with the Center for Health Care

Services to treat appellant. The grandparents already have three other grandchildren whom they

care for in their home. Appellant’s mother lives in a house on the grandparents’ property. No

one knew the size of the grandparents’ house, except that it is located in rural Nueces County.

Appellant’s attorney argued placement in a familiar environment with someone he knows would

be best for appellant because he has “limited understanding.” Appellant’s probation officer

believed appellant needed twenty-four hour supervision and she believed appellant should go

into placement.



                                               -2-
                                                                                   04-09-00715-CV


       Considering the probation officer’s recommendation, appellant’s previous history of

offenses, and his need for a structured environment, we cannot say the trial court abused its

discretion in placing appellant on probation outside his home.

                                            CONCLUSION

       We overrule appellant’s issue on appeal and affirm the trial court’s judgment.




                                                Sandee Bryan Marion, Justice




                                               -3-